Citation Nr: 0304631	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  00-05 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death for purposes of dependency and indemnity 
compensation (DIC) pursuant to the provisions of 38 U.S.C.A. 
§ 1318 (West 1991).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to 
November 1983 and periodically had active duty for training 
in the United States Naval Reserves from 1984 to 1997.  He 
died in August 1999 and the appellant is his surviving 
spouse.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in November 1999, in which 
the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death. 

A hearing on this claim was held in May 2001, before the 
undersigned Board member sitting at the RO.  The transcript 
of the hearing testimony is on file.

Subsequent to the aforementioned hearing, the claim was 
remanded by the Board for additional development in September 
2001.  It has now been returned to the board for 
adjudication.



FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of her claim and has notified 
her of the information and evidence necessary to substantiate 
her claim.

2.  The death certificate reveals that the veteran died on 
April [redacted] 1996 and the immediate cause of his death was 
variceal bleeding due to portal shunt due to cirrhosis.  
There were no other significant conditions listed as 
contributing to the cause of death.  An autopsy was 
performed.

3.  Service connection was not in effect for any disability 
at the time of the veteran's death in August 1999.

4.  The medical evidence of record demonstrates a causal link 
between the veteran's fatal cirrhosis and his active service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death, have been met for the purpose of award of 
DIC benefits.  38 U.S.C.A. §§ 1110, 1310, 1312, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.312 
(2002);
VAOPGCPREC 7-99.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
appellant's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002), went into effect.  VA has 
promulgated revised regulations to implement these changes in 
the law.  38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)(2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the appellant of evidence and 
information necessary to substantiate her claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate her 
claim and which information and evidence she was to provide 
to VA and which information and evidence VA would attempt to 
obtain on her behalf by means of  the discussion in the 
December 2001 VCAA letter; November 1999 rating decision; 
January 2000 statement of the case; April 2000 and May 2000 
supplemental statements of the case; and the September 2001 
Board remand.  Therefore, VA has no outstanding duty to 
inform her that any additional information or evidence is 
needed.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. § 
3.159(c), (d).  The duty to assist also includes obtaining 
records of relevant treatment at VA facilities, and any other 
relevant records held by any Federal department or agency 
identified by the appellant.  If VA is unable to obtain 
records identified by the appellant, VA must notify her of 
the identity of the records that were not obtained, explain 
the efforts taken to obtain the records, and describe any 
further action to be taken.    

The Board finds that VA has met its duty to assist the 
appellant in the development of her claim under the VCAA.  
There does not appear to be any outstanding medical records 
that are relevant to this appeal.  Service medical records as 
well as VA and private outpatient and hospital treatment 
records have been associated with the claims file.  In 
addition, the appellant had the opportunity to testify at a 
Travel Board hearing in May 2001.  

Thus, under the circumstances in this case, VA has satisfied 
its duties to notify and assist the appellant.  As there is 
no indication that there are additional records that should 
or could be obtained, and it appears that all pertinent 
evidence is on file, no further development is indicated.

Background.   The appellant and her representative contend, 
in essence, that service connection should be granted for the 
cause of the veteran's death.  The appellant has asserted her 
belief that the veteran incurred tuberculosis and or liver 
disease in service which may have caused or contributed to 
the cirrhosis which caused his death.  

The veteran died while hospitalized on August 28, 1999.  The 
cause of death is listed on the death certificate as variceal 
bleeding due to portal shunt due to cirrhosis.  No other 
significant conditions were listed and an autopsy was 
performed.   At the time of the veteran's death, service 
connection was not in effect for any service connected 
disorders.

Review of the veteran's service medical records reveals a 
positive skin test in service, not active tuberculosis (TB).  
In addition, an elevated alkaline phosphatase was shown in a 
liver function test in March 1981.  A repeat liver function 
test in February 1982 was however normal.  No active liver 
disease was identified in service.  At the time of his 
separation examination in August 1983, no TB or liver 
abnormalities were noted.

In her initial claim in September 1999, the appellant made no 
specific claim as to relationship between service and the 
cause of the veteran's death.

The RO denied the claim of entitlement to service connection 
for the cause of the veteran's death in November 1999.  In 
making that determination, the RO noted that the appellant 
failed to respond to an October 1999 letter requesting 
medical evidence that the veteran's death was contributed or 
caused by a disease or disability related to his active 
military service.    

In December 1999 the appellant submitted a letter noting the 
veteran served 17 years in the Navy Reserve.  She alleged 
that the cause of the veteran's death was pulmonary 
tuberculosis.  

At a Travel Board hearing in May 2001, the appellant 
testified that she married the veteran in 1992, at which time 
he was in the Naval reserves.  She recalled no respiratory 
problems at that time.  The representative noted that the 
death certificate indicated the veteran died as a consequence 
of cirrhosis of the liver.  He also noted that the appellant 
contended that not only did cirrhosis contribute to his death 
but also tuberculosis for which the veteran tested positive 
during his initial tour of duty in the 1980s.

The appellant testified that the veteran had been treated for 
tuberculosis in 1995 at the Dorn VA hospital for about 2 
months.  He also used, "a lot of medication"  The appellant 
was also required to take medication during this time as 
well.  She was asked if any doctors mentioned to her after 
the veteran's death that tuberculosis may have contributed in 
some way to his demise.  She noted speaking to a Dr. Massey 
at Providence Hospital, but he never got back to her.  She 
recalled speaking to another doctor at Richmond Memorial 
Hospital but he could not tell her anything.  She noted other 
disorders including sinus problems, foot problems, etc.  She 
could not recall whether he was being treated for any liver 
disease at the time of his death or prior to death.  

Subsequent to the hearing the Board, in September 2001, 
remanded the claim to obtain autopsy records, as well as 
private and VA hospital records.

The RO in a supplemental statement of the case in May 2002 
confirmed the denial of service connection for the cause of 
death.  In making that determination the RO noted that 
requests for medical records were made to the Roper Hospital 
in Charleston and the Richland Memorial Hospital in Columbia, 
South Carolina for the veteran's medical records, and autopsy 
report.   The RO also contacted the appellant and asked for 
additional evidence to support her claim.  No responses were 
received from the hospitals or the appellant.

The file contains the service medical records which reveal 
that in March 1981 the veteran was seen for possible 
alcoholism and liver problems.  The veteran was noted to have 
a history of increased alcohol intake.  A liver series at 
that time revealed elevated alkaline phosphatase.  Chronic 
liver disease was ruled out at that time.  In a follow-up 
liver series taken almost a year later in February 1982 the 
results were normal.  In January 1982 the veteran tested 
positive in a TB skin test.  The separation examination from 
service in August 1983 was normal.

The file also contains substantial private medical treatment 
records primarily from 1999.  These reveal extensive 
hospitalization and treatment for chronic alcoholism with 
continued abuse; alcoholic hepatitis with ascites and edema; 
history of delirium tremens; anemia; history of TB with no 
evidence of active infection; seizure disorder; and 
intracranial aneurysm. 

The veteran was strongly urged to stop drinking completely, 
but consistently refused any alcohol rehabilitation or 
psychiatric follow-up.  As late as July 1999, a month prior 
to his death, the veteran admitted to continually drinking at 
least a pint of vodka daily. 

A 1996 medical record reveals treatment for pulmonary 
tuberculosis.  This was apparently successfully treated and 
resolved as the aforementioned 1999 medical records revealed 
no evidence of active tuberculosis.

Criteria.   To establish service connection for the cause of 
the veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.  In order to constitute the principal cause 
of death, the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death.  38 C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there was 
a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).  
It is not sufficient to show that the service-connected 
disability casually shared in producing death; rather, a 
causal connection must be shown. Id.  If a veteran was not 
service connected for the disability which caused his death, 
it is necessary to determine whether the cause of the 
veteran's death was incurred in or aggravated during active 
service, or was presumed to have been.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease. 38 U.S.C.A. § 1110 (West Supp. 2002).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also 38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002); Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post service symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000). 

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469. However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required. 
Grottveit, 5 Vet. App. at 93.

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied. Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis.  After a thorough review of the claims file, and 
with resolution of doubt in the veteran's favor, the Board 
concludes that the evidence of record supports a grant of 
service connection for the cause of the veteran's death for 
the purpose of awarding DIC benefits.  The veteran's service 
medical records reveal that in March 1981 the veteran was 
seen in service for a reported history of increased alcohol 
intake.  A liver series at that time revealed elevated 
alkaloid phosphatase.  Chronic liver disease was ruled out at 
that time.  In a repeat liver series in February 1982 the 
results were normal.  The death certificate clearly shows 
that cirrhosis was the root physiologic cause of his demise.  

In determining that a grant of service connection is 
appropriate, the Board acknowledges the absence of a 
diagnosis of chronic liver disease on the veteran's 
separation examination and is further cognizant of the 
absence of evidence showing continued treatment for that 
condition subsequent to service.  However, the evidence shows 
that the veteran had a problem with alcohol consumption 
during service, and we find as a matter of fact that it is as 
likely as not that alcoholism began during that time and 
eventually led to his fatal liver disorder. 

Further the Board acknowledges that Section 8052 of the 
Omnibus Budget Reconciliation Act of 1990 (OBRA 1990), Pub. 
L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351, amended 
former 38 U.S.C.A. §§310 and 331 (redesignated as §§ 1110 and 
1131) prohibits, effective for claims filed after October 31, 
1990, payment of compensation for any disability that is a 
result of the veteran's own willful misconduct or abuse of 
alcohol or drugs.  Also amended was 38 U.S.C.A. § 105(a) to 
provide that, effective for claims filed after October 31, 
1990, an injury or disease incurred during active service 
will not be deemed to have been incurred in line of duty if 
the injury or disease was a result of the person's own abuse 
of alcohol or drugs.  VA adopted regulations consistent with 
the statutory mandate precluding payment of compensation 
benefits for disability resulting from abuse of alcohol or 
drugs.  38 C.F.R. § 3.301.  

The provisions discussed above clearly preclude the granting 
of benefits for disabilities which result from the veteran's 
abuse of alcohol, regardless of whether such abuse originated 
in service.  However VA General Counsel Opinion, VAOPGCPREC 
7-99 dated in June 1999, addressed the question of whether in 
light 


of the recent legislation:

May dependency and indemnity compensation (DIC) be 
considered disability compensation?  

The General Counsel held that DIC was, 

A benefit distinct from disability compensation for 
purposes of the amendments made by section 8052 of the 
Omnibus Budget Reconciliation Act of 1990 and is not 
affected by that Act's prohibition on payment of 
disability compensation for substance-abuse disability.  

As such the Board may award DIC benefits to the surviving 
spouse in this case.

In sum, the evidence shows treatment in service for nascent 
alcoholism and liver disease, which was later identified as 
the underlying cause of the veteran's death.  Thus, the 
evidence demonstrates a relationship between the veteran's 
death and his military service.  In addition while the law 
clearly precludes the granting of benefits for disabilities 
resulting from the veteran's abuse of alcohol, DIC benefits 
were determined to be distinct from disability compensation 
for purposes of the amendment.  Accordingly, the Board grants 
DIC benefits to the surviving spouse.  The Board notes that 
in reaching this conclusion, the evidence supports the claim, 
and the benefit of the doubt doctrine has been applied where 
appropriate. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted for purposes of eligibility for 
DIC benefits.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

